In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-377 CR

 ______________________

 
JOSEPH ANTHONY LEWIS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-00531




MEMORANDUM OPINION

	We have before the Court a request from pro se appellant Joseph Anthony Lewis to
withdraw his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by
appellant personally.  No opinion has issued in this appeal.  The appellant requests immediate
issuance of mandate.  See Tex. R. App. P. 18.1(c).  The motion is granted, and the appeal is
therefore dismissed.  We direct the clerk to issue the mandate immediately.  

	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
									            Justice  
 
Opinion Delivered September 12, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.